DETAILED ACTION
In Request for Continued Examination filed on 06/15/2022, Claims 1-2 and 5-20 are pending. Claims 14-20 are withdrawn based on restriction requirement. Claims 1-2 and 5-13 are considered in the current Office Action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 103 Rejections of Claims 1, 5-6, 8, and 11-13 as obvious by Meisner have been withdrawn based on Applicant’s amendments. However, new grounds of 35 USC 103 rejection have been established. 
35 USC 103 Rejections of Claims 2, 7, and 9-10 as obvious by Meisner in view of DeSimone have been withdrawn based on Applicant’s amendments. However, new grounds of 35 USC 103 rejection have been established.

Claim Objections
Claim 12 is objected to because of the following informalities: the phrase “the solid polymer forms over pores of the porous substrate” should read as “the solid polymer forms over a plurality of pores of the porous substrate”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "for the liquid monomer to flow" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There are multiple liquid monomers recited in claim 1, therefore, it is unclear as to which liquid monomer claim 2 is directed to.
Claim 5 recites “to inject a plurality of liquid monomers through the porous substrate”. It is unclear if “a plurality of liquid monomers” is directed to the first and second liquid monomers as recited in claim 1 OR there are additional liquid monomers. For examination purpose, the examiner is interpreting the claims as a plurality of liquid monomers includes additional liquid monomers as stated in page 25, lines 6-9. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2015/0097315 (DeSimone).
Regarding Claim 1, DeSimone teaches a device for additive manufacturing ([0002]), comprising: 
a containment vessel (Figure 2, build chamber defined by wall 14); and 
a substrate (Figure 2, carrier 18) disposed in the containment vessel and having a first substrate surface (Figure 2, carrier has a substrate surface), 
wherein at least a portion of the substrate is a porous substrate and the device is configured to inject a liquid monomer through the porous substrate (Figure 1, [0014] and [0024]) such that the liquid monomer is polymerized to form a solid polymer ([0033]) on the portion of the substrate that is the porous substrate.
wherein the device further comprises a liquid monomer reservoir accommodating the liquid monomer ([0161], feed channels are in fluid communication with the polymerizable liquid supply, for example a reservoir and associated pump) at least one pump providing the liquid monomer to the substrate ([0161], a pump is in place to move the liquid supply into feed channels), and a channel connected to the pump and transferring the liquid monomer from the liquid monomer reservoir to the substrate ([0161]); and 
wherein the liquid monomer reservoir comprises a first liquid monomer reservoir ([0161], feed channels are in fluid communication with the polymerizable liquid supply, for example a reservoir) and a second liquid monomer reservoir (([0014], carrier has a plurality of channels formed therein, and wherein different polymerizable liquids are forced through different ones of said plurality of channels. Furthermore, feed channels are in fluid communication with reservoirs containing different polymerizable liquids [0161]), wherein the first liquid monomer reservoir comprises a first liquid monomer different from a second liquid monomer disposed in the second liquid monomer reservoir ([0161], reservoir containing different polymerizable liquids).  

    PNG
    media_image1.png
    422
    633
    media_image1.png
    Greyscale
Regarding Claim 2, DeSimone teaches the device according to claim 1, further comprising a substrate holder (Figure 2, carrier 18) attached to the substrate, wherein the substrate holder comprises one or more channels for the liquid monomer to flow through the substrate holder to the substrate ([0024]).
Regarding Claim 5, DeSimone teaches the device according to claim 1, wherein the device is configured to inject a plurality of liquid monomers through the porous substrate ([0014], carrier has a plurality of channels formed therein, and wherein different polymerizable liquids are forced through different ones of said plurality of channels).
Regarding Claim 7, DeSimone teaches the device according to claim 1, further comprising a solid boundary disposed opposite the substrate (Figure 2, rigid build plate 15) and configured to expose a portion of the liquid monomer to polymerization light passing through the solid boundary ([0033]).
Regarding Claim 8, DeSimone teaches device according to claim 1, further comprising a light source (Figure 2, radiation source 11) configured to emit polymerization light to the liquid monomer, wherein the light source spatially controls polymerization of the liquid monomer to the solid polymer ([0127], radiation source 11 provides electromagnetic radiation 12 to irradiate the build region to form a solid polymer from the polymerizable liquid [0033]). 
Regarding Claim 9, DeSimone teaches the device according to claim 7, wherein the solid boundary includes a photomask, is transparent ([0009], build plate is transparent), or is both transparent and includes a photomask.
Regarding Claim 10, DeSimone teaches the device according to claim 7, wherein the device includes one or more inlet/outlet ports disposed in the containment vessel ([0128], the liquid resin in the build camber can be replenish which implies there is at least one port for liquid to disposed in the containment vessel), the solid boundary, or combinations thereof.
Regarding Claim 11, DeSimone teaches the device according to claim 1, wherein the device is configured to form a solid polymer comprising one or more channels for liquid monomer to flow through the one or more channels ([0010], the device fills the build region with a polymerizable liquid through the channels formed within the carrier [0014] and irradiating the build region to form a solid polymer from the polymerizable liquid. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0001377 (“Meisner et al” hereinafter Meisner) and US10,500,796B1 (Lazarovits).  
Regarding Claim 1, Meisner teaches a device for additive manufacturing (Title, three-dimensional modeling and/or manufacturing apparatus), comprising: 
a containment vessel (Figure 10, 3D build chamber 1005); and 
a substrate (Figure 10, build platen with capillary and activating trace array 1040) disposed in the containment vessel and having a first substrate surface (Figure 10, build platen with capillary and activating trace array 1040 has a substrate surface), 
wherein at least a portion of the substrate is a porous substrate (Figure 1 is a representation of the build platen porous substrate [01760]) and the device is configured to inject a liquid monomer through the porous substrate ([0094]) such that the liquid monomer (Figure 3, uncured monomer 303) is polymerized to form a solid polymer (Figure 3, element 302 illustrates conjoined polymerized solid cross section [0181]) on the portion of the substrate that is the porous substrate (Figure 3),
wherein the device further comprises a liquid monomer reservoir accommodating the liquid monomer (Figure 10, liquid build material reservoir 1020), at least one pump providing the liquid monomer to the substrate (Figure 10, precision micro-pump 1030), and a channel connected to the pump and transferring the liquid monomer from the liquid monomer reservoir to the substrate ([0182], a pool of pressurized or otherwise pumped latent catalyzed monomer or other catalyzable substance is passed through the build platen which implies the present of a channel); and wherein the liquid monomer reservoir comprises a first liquid monomer reservoir (Figure 10, liquid build material reservoir 1020). Meisner fails to explicitly teach the liquid monomer reservoir comprises a second liquid monomer reservoir, wherein the first liquid monomer reservoir comprises a first liquid monomer different from a second liquid monomer disposed in the second liquid monomer reservoir.  
Lazarovits teaches the liquid monomer reservoir comprises a first liquid monomer reservoir and a second liquid monomer reservoir (Col 7, lines 35-45, multiple resin vats may be included in the system), wherein the first liquid monomer reservoir comprises a first liquid monomer different from a second liquid monomer disposed in the second liquid monomer reservoir (Col. 8, lines 21-27, by incorporating multiple resin vats, several materials may be used in one build sequence which implies different resins are present in different resin vats).  
Meisner and Lazarovits are considered to be analogous to the claimed invention because both are in the same field of stereolithography to generated three-dimensional object using resin materials. Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modified the device as taught by Meisner to incorporated a first and a second liquid monomer reservoir comprises of different liquid monomers as taught by Lazarovits to use multiple materials in one build sequence and synchronize and optimize an entire build process (Col 8, lines 21-27). 
Regarding Claim 5, the combination of Meisner and Lazarovits teaches the device according to claim 1, wherein the device is configured to inject a plurality of liquid monomers through the porous substrate (Meisner, a pool of pressurized or otherwise pumped latent catalyzed monomer or other catalyzable substance is passed through build platen [0182] and it can be controlled to use different monomers [0203]).
Regarding Claim 6, the combination of Meisner and Lazarovits teaches the device according to claim 1, wherein the pump (Meisner, Figure 10, precision micro-pump 1030) is configured to provide the first liquid monomer from the first liquid monomer reservoir ([0182]). Meisner does not explicitly teach a second liquid monomer reservoir and the pump is configured a second liquid monomer from the second liquid monomer reservoir, or combinations thereof to the substrate.
However, Meisner teaches the layered-object can be created using different monomers or other curable materials ([0203]). Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to duplicate a second liquid monomer that pumped a second liquid monomer through the porous substrate because it will lead to the same and predictable result. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B).
Regarding Claim 8, the combination of Meisner and Lazarovits teaches the device according to claim 1, further comprising a light source configured to emit polymerization light to the liquid monomer, wherein the light source spatially controls polymerization of the liquid monomer to the solid polymer (Meisner, Figure 3, implies the present of light source that emits light to active the solidification of the material from uncured monomer 303 to solid cross section 302 [0099]).
Regarding Claim 11, the combination of Meisner and Lazarovits teaches the device according to claim 1, wherein the device is configured to form a solid polymer (Meisner, Figure 5, conjoined polymerized solid cross section 502) comprising one or more channels for liquid monomer to flow through (Figure 5, partially cured gelled monomer 504 can be turn on or off to regulate the flow of monomer through the platen [0193]) the one or more channels.
Regarding Claim 12, the combination of Meisner and Lazarovits teaches the device according to claim 1, wherein the porous substrate comprises a plurality of pores disposed equally over the porous substrate (Meisner, Figure 2, micro-tube channels 203) and the solid polymer forms over pores of the porous substrate (Figure 3, conjoined polymerized solid cross section 302).
Regarding Claim 13, the combination of Meisner and Lazarovits teaches the device according to claim 1, wherein the solid polymer forms over a portion of the substrate that is non-porous 1 (Meisner, Figure 3, conjoined polymerized solid cross section 302 and [0181]).
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754